MEMORANDUM **
Juan Hernandez-Contreras seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Hernandez-Contreras failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
We also lack jurisdiction to review the BIA’s discretionary determination that Hernandez-Contreras failed to establish good moral character. See Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997).
Hernandez-Contreras contends the IJ failed to act as a neutral fact finder and denied Hernandez-Contreras a full and fair hearing. Contrary to Hernandez-Contreras’ contention, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting [his] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (citation omitted). Moreover, Hernandez-Contreras failed to demonstrate prejudice. See id. (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.